DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/18/2022.
           Claims 1-3, 5-10, and 12-18 are currently pending.
           Claims 4 and 11 have been cancelled.
           Claims 1, 8 and 15 are independent claims.

Reasons for Allowance
2.        Claims 1-3, 5-10, and 12-18 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…an interface card comprising: a signal synthesizer configured to synthesize the plurality of first signals into a second signal and transmit the second signal to the chip socket, wherein the plurality of first signals have a predetermined phase difference therebetween, and a frequency of the second signal is higher than a frequency of the plurality of first signals; a plurality of first interfaces arranged in a plurality of inputs of the signal synthesizer, wherein the signal synthesizer comprises: a plurality of buffers each having an input corresponding to one of the plurality of first interfaces, the plurality of buffers having outputs that are connected together so as to synthesize the plurality of first signals into the second signal; and a second interface 

          Regarding claim 8, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…synthesizing, by a signal synthesizer, the plurality of first signals into a second signal by: synthesizing, by a plurality of buffers in the signal synthesizer, the plurality of first signal into a second signal, the plurality of buffers having outputs connected together so as to synthesize the plurality of first signals into the second signal, wherein the plurality of first signals have a predetermined phase difference therebetween, and a frequency of the second signal is higher than a frequency of the plurality of first signals; and transmitting the second signal to a chip socket to enable a testing of a chip thereon” in combination with all other elements as claimed in claim 8.

          Regarding claim 15, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…an interface card comprising: a signal synthesizer configured to synthesize the plurality of first signals into a second signal and transmit the second signal to the chip socket, wherein the plurality of first signals have a predetermined phase difference therebetween, and a frequency of the second signal is higher than a frequency of the plurality of first signals; a plurality of first interfaces arranged in a plurality of inputs of the signal synthesizer; and a second interface arranged in an output of the signal synthesizer for connecting the chip socket, wherein the controller includes a plurality of delayers each coupled to a corresponding tester of the plurality 
        As to claim(s) 2-3 and 5-7, the claims are allowed as they further limit allowed claim 1.
        As to claim(s) 9-10 and 12-14, the claims are allowed as they further limit allowed claim 8.
         As to claim(s) 16-18, the claims are allowed as they further limit allowed claim 15.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Byun (U.S Pub. 20100182035) discloses a semiconductor device test apparatus is provided. The semiconductor device test apparatus includes a test unit on which a semiconductor device under test is disposed, and an automatic test equipment (ATE) unit that inputs a test signal to the test unit and reads a test result signal output by the test unit. The semiconductor device test apparatus includes an interface unit that is interposed between the test unit and the ATE unit, and that compares the test signal with the test result signal and outputs to the ATE unit comparison signals indicating whether the semiconductor device is a failure or not or whether a specific bit failure has occurred or not. (see specification for more details).Lin (U.S Pat. 7868463) discloses  a multiple integrated circuit chip structure provides interchip communication between integrated circuit chips of the structure with no ESD protection circuits and no input/output circuitry. The interchip communication is between internal circuits of the integrated circuit chips. The multiple integrated circuit chip structure has an interchip interface circuit to selectively connect internal circuits of the integrated circuits to test interface circuits having ESD protection circuits and input/output circuitry designed to communicate with external test systems during test and burn-in procedures. The multiple interconnected integrated circuit chip structure has a first integrated circuit chip mounted to one or more second integrated circuit chips to physically and electrically connect the integrated circuit chips to one another. The first integrated circuit chips have interchip interface circuits connected each other to selectively communicate between internal circuits of the each other integrated circuit chips or test interface circuits, connected to the internal circuits of each integrated circuit chip to provide stimulus and response to said internal circuits during testing procedures. A mode selector receives a signal external to the chip to determine whether the communication is to be with one of the other connected integrated circuit chips or in single chip mode (see specification for more details).
             Jang (U.S Pub. 20070101219) discloses a calibration method and a semiconductor testing apparatus, including N drivers, N being a natural number no less than two, at least one transmission path coupled to at least one of the N drivers, at least one calibration board coupled to the at least one transmission path, N comparators, and N delay paths, such that each delay path of the N delay paths has a skew value and is coupled between the calibration board and one of the N comparators. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/26/2026